Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Remarks and Amendment after Non-Final Rejection, filed January 29, 2021. As filed, claims 1-17 are pending of which claims 8, 9 and 17 are amended. Claims 2-5 and 11-16 are withdrawn from consideration as pertaining to non-elected invention. Claims 18-20 are cancelled.
The Examiner contacted Applicant’s Representative, Hui King regarding amendments to claims to correct Markush language and to cancel claims 3, 4 and 12-16. It was noted that an office action to be issued at this time. 
Declaration Under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 01/29/2021 by Dr. Sophia Ebert which
provides evidence that the presence of formula II is necessarily present in the claimed mixture prepared by the disclosed process, is sufficient to overcome the rejection of claims 1, 6-10 and 17-20  under 35 U.S.C. 112 first paragraph.
Response to Remarks
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
1.The rejection of claims 6-10 and 17-20  under 35 U.S.C. 112 first paragraph is withdrawn per claim amendments and per The declaration under 37 CFR 1.132 filed 01/29/2021 by Dr. Sophia Ebert which provides evidence that the presence of formula II 
2.The rejection of claims 1, 6-10 and 17-20 under 35 U.S.C.  § 103 over WO 2014/154783 A 1, 2 October 2014 is withdrawn per claim amendments and arguments submitted by applicants.
Applicant’s argument that “the claimed etheramine mixtures containing amines
of Formulas (I) and (II) having equal to or more than half of the Z1-Z4 groups comprise linear oxy- 3-propylamine groups (OCH2CH2CH2NH2) provides improved washing performance of detergents as illustrated in Tables 2, 3 and 5 of the instant specification. Applicant unexpectedly found that exemplary mixtures le, 2c and 6c, containing linear l-oxy-3-propylamine groups, provided improved stain removal and anti-redeposition when compared to Comparative examples 3b, 4b, 5c and 9, which represent compounds as disclosed in Ebert characterized by branched groups (Remarks page 7) have been considered and found persuasive.

Claim Objections
Claims 1 and 9, 17 are objected for reciting improper Markush language: the recitation in claim 2 for definition of variables of Markush formula “selected from” should be changed to “selected from the group consisting of”. See MPEP 803.02. “A Markush-type claim recites alternatives in a format such as "selected from the group consisting of A, B and C." 
Appropriate correction is required.
Allowable Subject Matter/ Rejoined Claims
Claims 1, 6-10 and 17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 2-5, 12 previously withdrawn from consideration as pertaining to non-elected species and Group II: claims 13-16 directed to the  method of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR § 1.104.
Because a claimed invention previously withdrawn from consideration under 37
CFR § 1.142 has been rejoined, the restriction requirement between Groups I-II as set forth in the Office action mailed on 7/29/2019 is hereby withdrawn. In view of the


Claims 1, 5-11 and 17 are allowed. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations.

Claim Rejections - 35 USC §§ 101 &112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  See, e.g., Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966) (holding that the following claim was definite, but that it was not a proper process claim under 35 U.S.C. § 101: “The use of a sustained release therapeutic agent in the body of ephedrine absorbed upon polystyrene sul-fonic acid.”); Ex parte Dunki, 153 USPQ 678 (B.P.A.I. 1967) (finding the following claim to be an improper definition of a process claim: “The use of a high carbon austen-itic iron alloy having a proportion of free carbon as a vehicle brake part subject to stress by sliding fric-tion.”).
Claims 13-16 provide: “method of using the etheramine mixture of claim 1, the method comprising using the etheramine mixture in personal care. . .”” … in shampoo and body wash formulations”; “as curing agent for epoxy resins or as a reactant in the production of polymers”; “method of using the etheramine mixture of claim 1, the method comprising using the etheramine mixture in polyurethanes, polyureas, and as thermoplastic polyamide adhesives”.

Claims 3-16 indefinite because they do not set forth any active, positive steps involved in the method involved that explain how this use is actually practiced.  As a result, it is unclear what applicant has intended to claim and the public would not be informed as to the metes and bounds of the protected invention (i.e., if Claims 1-8, 13, & 14 were issued).  

The “using” limitations are drawn to a restriction of human behavior.  Concepts that relate to human behavior are not eligible subject matter for patentability.  Therefore, assuming for the sake of argument that the claims are definite, the claims are not drawn to patentable subject matter.

Claims 13-16 are rejected as indefinite under 35 U.S.C. § 112 because the claimed recitation of a method, without setting forth any steps involved in the method.  Further, Claims 13-16 are drawn to a method of human behavior, which is not proper process claim language under 35 U.S.C. § 101.  

The Examiner suggests that Claims 13-16 be cancelled.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4, 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
1. Claim 2 is dependent upon Claim 1.  The subject matter in Claim 1 is an etheramine mixture comprising at least 90% by weight, based
on the total weight of the etheramine mixture, of an amine of Formula (I) and (II). The subject matter in Claim 2 is “The etheramine mixture according to claim 1, wherein the etheramine mixture comprises at least 95% by weight, based on the total weight of the etheramine mixture, of the amine of Formula (I) and/or (II). . .”(emphasis added).

Claim 2 is rejected because it fails to further limit the subject matter of Claim 1; i.e., it fails to further narrow the description etheramine mixture  and it fails to comply with the formal requirements set forth in 35 U.S.C. § 112, ¶ 4.  

2. Claims 3 and 4 are dependent upon Claim 1.  The subject matter in Claim 1 is an etheramine mixture comprising at least 90% by weight … an amine of Formula (I) and (II) ... wherein variable x+y is in the range of from 2 to 6. 
The subject matter in Claim 3 and 4 is “The etheramine mixture according to claim 1, wherein x+y is in the range of from 2 or 3 to 20.
The scope of Claims 3 and 4 is broader than the scope of Claim 1 because Claims 3 and 4 include x+y is in the range of from 2 or 3 to 20. Therefore, claims 3 and 4 fail to further limit the subject matter of Claim 1.

3. Claim 12 is dependent upon Claim 1.  The subject matter in Claim 1 is an etheramine mixture comprising at least 90% by weight … an amine of Formula (I) and (II). The subject matter in Claim 12 is “etheramine mixture according to claim 1, wherein the polyetheramine of Formula (I) or Formula (II) is reacted with an acid”, changing the scope of claim 1. The scope of Claim 12 is broader than the scope of Claim 1 because upon reacting with acid the mixture of claim 1 would result is different composition than the mixture of claim 1. Therefore, claim 12 fails to further limit the subject matter of Claim 1.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Claims 1, 5-11 and 17 are allowed. Claims 1 and 9 are objected. Claims 2-4, 12-16 are rejected. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622